Motion to Reinstate Granted; Memorandum Opinion issued June 5, 2014,
Withdrawn; Appeal Reinstated; Order filed July 15, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00280-CV
                                  ____________

                        LEROY STROMAN, Appellant

                                       V.

  ROBERT RUSSELL TAUTENHAHN, INDEPENDENT EXECUTOR OF
      THE ESTATE OF ROBERT L. WRIGHT, DECEASED, Appellee


     On Appeal from the County Court at Law No. 4 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI48098

                                    ORDER

      On February 20, 2014, the trial court signed an order granting appellee’s
non-suit in a de novo appeal from justice court. Appellant Stroman then filed a
motion for attorney’s fees. Stroman also filed a motion to reconsider the granting
of the non-suit. On March 17, 2014, the trial court signed an order denying
Stroman’s motion for reconsideration. Stroman filed his notice of appeal on April
4, 2014.

      The clerk’s record was filed on April 17, 2014. The clerk’s record contains
no affidavit of indigence or evidence that Stroman has established that he is
entitled to proceed without the advance payment of costs on appeal. See Tex. R.
App. P. 20.1(a) (listing requirements for establishing indigence).

      On May 8, 2014, this court ordered Stroman to pay the appellate filing fee
on or before May 23, 2014, or the appeal would be dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of appeal where appellant fails to comply
with court order). Stroman did not pay the appellate filing fee or file any response
to this court’s order. Therefore, on June 5, 2014, this court dismissed the appeal.

      On June 11, 2014, Stroman filed a motion to reinstate the appeal, asserting
that his counsel did not receive notice of the intent to dismiss. In addition, Stroman
asserts that he is entitled to proceed without the advance payment of costs. On June
20, 2014, a supplemental clerk’s record was filed containing Stroman’s affidavit of
indigence for appeal. No contest to the affidavit was filed within the deadline
prescribed in the appellate rules. See Tex. R. App. P. 20.1(e). Accordingly,
Stroman is entitled to proceed without the advance payment of costs. See id.
20.1(f).

      Appellee filed a response in opposition to appellant’s motion to reinstate
asserting that Stroman’s affidavit of indigence was not filed timely. The Texas
Supreme Court has held that late-filed affidavits of indigence are effective. See
Sprowl v. Payne, 236 S.W.3d 786, 787 (Tex. 2007) (per curiam). An affidavit of
indigence may be filed or amended after the time specified for its filing in Rule
20.1 because an affidavit of indigence is no longer a jurisdictional requirement. See
Tex. R. App. P. 25.1(b); In re J.W., 52 S.W.3d 730, 733 (Tex. 2001).
        Accordingly, we GRANT Stroman’s motion to reinstate the appeal. We
WITHDRAW our Memorandum Opinion issued June 5, 2014, and VACATE the
judgment issued that date. We order the appeal REINSTATED.

        We ORDER Stroman to file his appellant’s brief on or before August 15,
2014.

                                 PER CURIAM